Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 1 of 11
                           Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 2 of 11
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 20-SW-20
      Three U.S. POSTAL PARCELS LOCATED AT THE                              )
        WASHINGTON GENERAL MAIL FACILITY IN                                 )
            WASHINGTON, DC UNDER RULE 41                                    )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  CONTRABAND CONTROLLED SUBSTANCES




          YOU ARE COMMANDED to execute this warrant on or before         January 31, 2020        (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          Deborah A. Robinson, U.S. Magistrate Judge         .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          January 17, 2020
                                                                                                          Judge’s signature

City and state: Washington, DC                                                         Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 3 of 11
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-SW-20
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
          Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 4 of 11



                                         Attachment A

                                   Property to be Searched

       This warrant applies to the Subject Parcels described below, which are currently located

at the Washington General Mail Facility, in Washington, DC, 20066.




Subject    Express (E) or Priority (P)    From:                       To:
Parcel     and Tracking ID number         Name and Address            Name and Address


1          (P) 9505 5150 7317 0009        Julio Alvarez               Barbara Kruger
           2631 14                        1156 Glendale Blvd Apt      1429 New Jersey Ave
                                          1                           NW
                                          Los Angeles, CA 90026       Washington DC 20001


2          (P) 9505 5163 3698 0013        Bird Store & Supplies       Brady Cooper
           4203 27                        LLC                         Ledroit Market
                                          325 N 6th St                1901 4th St NW
                                          Montebello, CA 90640        Washington DC 20001
3          (P) 9505 5163 3698 0013        Bird Store & Supplies       Brady Cooper
           4203 34                        LLC                         Ledroit Market
                                          325 N 6th St                1901 4th St NW
                                          Montebello, CA 90640        Washington DC 20001
         Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 5 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
 IN THE MATTER OF THE SEARCH OF:
 THREE U.S. POSTAL PARCELS
 LOCATED AT THE WASHINGTON                            20-SW-20
 GENERAL MAIL FACILITY IN
 WASHINGTON, DC UNDER RULE 41

                      AFFIDAVIT IN SUPPORT OF APPLICATION
                   FOR A SEARCH WARRANT FOR US MAIL PARCEL

       Your Affiant, James Ussery, United States Postal Inspector, Washington DC, being

duly sworn, hereby deposes and states as follows:

I.     Introduction and Agent Background.

       1.      I make this affidavit in support of an application for a search warrant for three (3)

subject US Mail Parcels, hereinafter “Subject Parcels,” or “SP,” which are currently located at the

Washington General Mail Facility, in Washington, DC, 20066.

       2.      I have been a United States Postal Inspector since July 2014 and completed 12

weeks of basic investigative training in Potomac, Maryland, which included various aspects of

federal law enforcement including the investigation of narcotics-related offenses. Prior to being a

United States Postal Inspector, your Affiant was a Federal Air Marshal for the Federal Air Marshal

Service for 5 years, between 2010 and 2014. Prior to being a Federal Air Marshal, your Affiant

was a Police Officer with the city of Atlanta between 2006 and 2010. Your affiant has participated

in investigations involving possession with intent to distribute and distribution of controlled

substances. Your affiant has participated in interdictions, controlled deliveries, seizures, and search

warrants which resulted in criminal arrests and prosecutions for narcotics offenses. As a result of

your Affiant’s training and experience, your Affiant is aware that Priority Mail Express and

Priority Mail services are regularly used by narcotic traffickers to ship controlled substances and

bulk cash through the US Mail.
           Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 6 of 11



          3.      The Subject Parcels are identified as follows:

Subject        Express (E) or Priority (P)    From:                       To:
Parcel         and Tracking ID number         Name and Address            Name and Address


1              (P) 9505 5150 7317 0009        Julio Alvarez               Barbara Kruger
               2631 14                        1156 Glendale Blvd Apt      1429 New Jersey Ave
                                              1                           NW
                                              Los Angeles, CA 90026       Washington DC 20001


2              (P) 9505 5163 3698 0013        Bird Store & Supplies       Brady Cooper
               4203 27                        LLC                         Ledroit Market
                                              325 N 6th St                1901 4th St NW
                                              Montebello, CA 90640        Washington DC 20001
3              (P) 9505 5163 3698 0013        Bird Store & Supplies       Brady Cooper
               4203 34                        LLC                         Ledroit Market
                                              325 N 6th St                1901 4th St NW
                                              Montebello, CA 90640        Washington DC 20001

          4.      The facts contained in this affidavit are based on my personal knowledge as well as

that of the other agents involved in this investigation. All observations that were not made

personally by me were related to me by persons with knowledge. This affidavit contains that

information necessary to establish probable cause to support an application for a search warrant.

This affidavit is not intended to include each and every fact and matter observed by or made known

to agents of the government. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant, and does not set forth all of my knowledge about this

matter.

II.       PROBABLE CAUSE

          5.      Based upon my training and experience in the field of narcotic interdiction through

the mails, I know that there are suspicious characteristics common to many packages that contain

narcotics, controlled substances, or the proceeds thereof (i.e. US currency). These factors, more




                                                   2
         Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 7 of 11



fully detailed below, are used to identify packages requiring further investigation. In the case of

this search warrant, several of these factors were identified for the three Subject Parcels, and the

packages were alerted to by the drug detection canine (see Paragraph 6, below).

       6.      The most common factors or suspicious characteristics routinely observed in the

course of screening packages are as follows:

             a. Contrasts observed between legitimate business parcels and drug parcels: As an

alternative to First Class Mail (which does not provide a customer with the capability to track the

progress of a parcel through the system), the US Postal Service offers Priority Mail Express and

Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a set date and

time, usually overnight. (That deadline is determined at the time of mailing.) The customer

receives a receipt with this guaranteed information, and the sender can opt for a signature

requirement at the other end or not. Customers can track the parcel on line by its distinct Priority

Mail Express tracking number. The weight of the package and the distance traveled are the two

main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority

Mail has a delivery service standard of 1-3 business days, but delivery within that time period is

not guaranteed. Priority Mail is a less expensive alternative to Priority Mail Express, but still

provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically

have a business or corporate account visible on the mailing label, which covers the cost of the

mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter

by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds. Drug

packages typically exceed these weights. Address labels on business parcels are typically typed,

whereas those on drug packages are typically hand written. In your affiant’s experience, it is fairly




                                                  3
         Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 8 of 11



easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and

Priority Mail parcels, from other, heavier parcels. Typically, drug traffickers use Priority Mail

Express, and will opt out of the requirement of obtaining a signature upon delivery.

               b.      Invalid Sender/Return Address: When drugs are shipped through the

mail, the senders generally do not want them back. To distance themselves from parcels containing

drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or

false address is anything from an incorrect zip code, to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. Your affiant has seen packages

sent by persons with names of celebrities, cartoon characters, or fictional names. More often a

search of a law enforcement database reflects that there is no association between the name of the

sender and the address provided.

               c.      Invalid Recipient/Address: It would be counter-productive to put the wrong

receiving address on a package, but often the named recipient is not actually associated with the

receiving address. This allows the person receiving the package to claim that they did not know

about its contents.    Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

               d.      Location of Sender: The fact that a package was sent from narcotics source

states such as Arizona, California, Texas, Nevada, Washington, Colorado, Puerto Rico, Florida

and New Mexico (among others, including countries such as China, Netherlands, and various

African nations) can also indicate that the parcel contains controlled substances.

               e.      Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,

and through experience postal inspectors are familiar with these odors. On occasion, a parcel will




                                                  4
         Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 9 of 11



emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents

used in an attempt to thwart detection by law enforcement and canines typically include dryer

sheets, coffee, mustard, and any other substance that releases a strong smell.

               f.         Heavy Taping: Heavily taped parcels are another factor that will suggest a

drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to

forestall easy checking on the interior contents by lifting up a flap. For this reason, your affiant

has also observed excessive glue on the flaps of narcotics parcels as well.

               g.         Click-N-Ship: The US Postal Service created Click-N-Ship as a service for

frequent mailers and businesses who prefer printing address labels and purchasing postage from

their residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a

legitimate appearance to their drug mailings. They create the accounts using fictitious account

information and often provide pre-paid credit cards as a means of payment, which are difficult to

track. Drug traffickers often use legitimate business return addresses in states other than California

and Arizona as a means to deter detection, as these other states are not usually considered “source”

states for controlled substances. The postage labels are printed/typed, unlike the typical drug

related mailing label which is handwritten.

       7.      It is your affiant’s experience that when these factors are observed, a drug detection

K-9 will likely “alert,” next to the parcel, indicating that the dog has detected the presence of

narcotics. As a result, these factors become a reliable way to profile the parcels being shipped

every day.

       8.      The following factors or suspicious characteristics, as detailed above, are present

in the Subject Parcels:




                                                   5
        Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 10 of 11




 Subject Subject       From         Weight:     Label:         Senders      Recipients      Canine
 Parcel Parcel         Source                                  name         name            Alert?
         Express       State:                                  associated   associated
         or                                                    with         with
         Priority                                              address?     address?
                                                               Yes / No     Yes / No
 1                                  2 lbs 5.2                     No
            Priority   Yes – CA                 Handwritten                      No          Kayden
                                       ozs
                                                                              Store name     Kayden
                                     3 lbs                                      “yes”,
            Priority   Yes – CA                 Handwritten        No
 2                                  15.4 ozs                                 person name
                                                                                “No.”
                                                                              Store name     Kayden
                                     4 lbs 2                                    “yes”,
            Priority   Yes – CA                 Handwritten        No
 3                                     ozs                                   person name
                                                                                “No.”

       9.      The suspicious characteristics listed above were identified while the Subject Parcels

were in the mail stream, and on January 15, 2020, the affiant removed the Subject Parcels from

the mail stream and made use of law enforcement and other databases to make determinations

about associations between senders/recipients and the addresses listed on the parcels. After being

removed from the mail stream, each of the Subject Parcels was individually placed in a secure area

next to several other empty and unused boxes at the Washington Mail Facility (on January 15,

2020). The narcotic detection canine, Kayden,1 was then brought forward to scan the group of

boxes, which included the individual Subject Parcels and the empty and unused boxes placed

around the Subject Parcels. The handler, Detective Jeff Ward (Montgomery County, MD Police

Department) observed the canine and then informed agents whether the dog alerted on each Subject

Parcel. This process was repeated for each and every Subject Parcel listed above. As indicated in




        1
          “Kayden” was most recently certified in August of 2019 to alert on odors of marijuana
(THC), cocaine, “crack” cocaine, heroin, ecstasy (MDMA) and methamphetamine and is trained
to ensure his accuracy. Detective Jeff Ward (Montgomery County, MD Police Department) is the
handler for “Kayden.”


                                                 6
Case 1:20-sw-00020-DAR Document 1 Filed 01/16/20 Page 11 of 11
